IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-66,132-04


EX PARTE LARRY WAYNE SAMFORD, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1386-3CR (2) IN THE 349TH DISTRICT COURT

FROM HOUSTON COUNTY



Per curiam.
 O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault and sentenced to twenty-five years' imprisonment.  He did not appeal his conviction.
	Applicant contends that his sentence was ordered to run consecutively with a nonexistent
sentence and that trial counsel rendered ineffective assistance.  On August 14, 2013, the trial court
entered a judgment nunc pro tunc and ordered Applicant's sentence to run concurrently.  His first
ground is moot.  His second ground is without merit.  This application is, accordingly, dismissed in
part and denied in part.

Filed: October 23, 2013
Do not publish